                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               MEDFORD DIVISION



SANDRA JANINE LAFLECHE,                                         No. 1:18-cv-00899-CL
                                                                             ORDER
             Plaintiff,

      v.
STEVEN TURNER MNUCHIN c/o
Secretary of the Treasury, Office of
the Custodian of the Alien Property,

             Defendant,

CITY OF MEDFORD,

             Movant.

AIKEN, District Judge.

      Magistrate Judge Mark Clarke filed his Findings and Recommendation

("F&R") (doc. 12) recommending that plaintiffs motions (docs. 8, 9 and 11) should be

DENIED, the document at Doc. 10 should be SEALED, and plaintiffs Complaint (doc.

1) should be dismissed with leave to file an Amended Complaint within 30 days. This

case is now before this Court. See 28 U.S.C. § 636(b)(l)(B) and Fed, R. Civ. P. 72(b).

      Plaintiff has filed objections (doc. 19) to the F&R, which the Court construes

as timely. When eithe1· party objects to any portion of a magistrate judge's F&R, the

Page 1 - ORDER
district court must make a de novo determination of that portion of the magistrate

judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982).

      Having reviewed the file of this case and Magistrate Judge Clarke's order, the

Court finds no error. Though plaintiff has paid her filing fee, there is no error in

Magistrate Judge Clarke's dismissing her complaint, without prejudice, pursuant to

Fed. R. Civ. Pro. 12(b)(6). See Wong v. Bell, 642 F.2d 359, 361 (9th Cir. 1981) (A

district court "may act on its own initiative to note the inadequacy of a complaint and

dismiss it for failure to state a claim") Moreover, Judge Clarke has recommended

that plaintiff be allowed time cure the deficiencies identified in the complaint.

      The Court adopts Magistrate Judge Clarke's F&R (doc. 12) in its entirety.

Accordingly, plaintiffs motion for hearing (doc. 8), motion for summary judgment

(doc. 9), and demand for execution of operation of law (doc. 11) are DENIED. The

documents contained in Doc. 10 are ordered SEALED. Finally, plaintiffs Complaint

(doc. 1) is dismissed, without prejudice, for the reasons outlined in the F&R. Plaintiff

is granted 30 days from the date of this order to file an Amended Complaint.

      Subsequent to Magistrate Judge Clarke filing his F&R, plaintiff also filed a

Notice of Removal of a Medford Municipal Court case (Case No. 19E05789) and moved

to consolidate that case with the present action. (doc. 22)        The municipal case

involves a traffic citation issued to plaintiff in April of 2019. The City of Medford

appeared in the case to move for remand of the traffic case. (doc. 23)



Page 2 . ORDER
         Federal courts are courts of limited Jurisdiction. Plaintiff alleges diversity of

citizenship pursuant to 28 U.S.C. § 1332 as the basis for removal of the municipal

case. However, there is no diversity jurisdiction here as plaintiff is a citizen of the

State of Oregon and the City of Medford is a municipality also located in the state of

Oregon. Moreover, the amount in controversy in the municipal case does not exceed

the mandatory threshold of $75,000. This Court also notes that, even if it did have

jurisdiction for removal, plaintiffs motion to consolidate (doc. 22) would be denied as

there are no common questions oflaw or fact between the two cases. See Fed. R. Civ.

P. 42.

         The City ofMedford's motion to remand (doc. 23) is GRANTED. The Municipal

Case (Case no. 19EO5789) removed in Doc. 22 is REl\tIANDED to the Medford

Municipal Court.

IT IS SO ORDERED.

Dated this 4rtg_ay of September 2019.

                                    ~
                                       Ann Aiken
                               United States District Judge




Page 3 - ORDER
